         Case 1:21-cv-00722-JPO Document 15 Filed 03/29/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 MONROE COUNTY EMPLOYEES’                                  Case No. 1:21-cv-00722-JPO
 RETIREMENT SYSTEM, Individually and On
 Behalf of All Others Similarly Situated,                  CLASS ACTION

                              Plaintiff,                   Honorable J. Paul Oetken
               v.

 ASTRAZENECA PLC, PASCAL SORIOT, MARC
 DUNOYER, and MENELAS PANGALOS,

                              Defendants.


 VLADIMIR ZHUKOV, Individually and On Behalf               Case No. 1:21-cv-00825-JPO
 of All Others Similarly Situated,

                          Plaintiff,

               v.

 ASTRAZENECA PLC, PASCAL SORIOT, MARC
 DUNOYER, and MENELAS PANGALOS,

                          Defendants.


      NOTICE OF MOTION AND MOTION FOR CONSOLIDATION OF RELATED
        ACTIONS, APPOINTMENT OF VINOD ALLURI AS LEAD PLAINTIFF,
              AND APPROVAL OF SELECTION OF LEAD COUNSEL

TO:    ALL PARTIES AND THEIR COUNSEL OF RECORD

       PLEASE TAKE NOTICE that on a date and at a time designated by the Court, or by some

other means chosen by the Court, in Courtroom 706 of the Thurgood Marshall Building and United

States Courthouse, 40 Foley Square, New York, NY 10007 before the Honorable J. Paul Oetken,

or any Judge sitting in his stead, movant Vinod Alluri (“Movant”) will and hereby does move this

Court, pursuant to Section 21D(a)(3)(B) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-

4(a)(3)(B), as amended by the Private Securities Litigation Reform Act of 1995 (“PSLRA”) and
             Case 1:21-cv-00722-JPO Document 15 Filed 03/29/21 Page 2 of 4




Federal Rule Civil Procedure (“Rule”) 42(a) for an Order: (1) consolidating the above-captioned

related securities class actions; (2) appointing Movant as Lead Plaintiff on behalf of a Class

consisting of all persons and entities who purchased or otherwise acquired the securities of

AstraZeneca plc between May 21, 2020 and November 20, 2020, both dates inclusive; and (3)

approving Movant’s selection of Roche Freedman LLP (“Roche Freedman”) as Lead Counsel for

the Class.

       This Motion is based on this Notice of Motion, the Memorandum of Law in Support

Thereof, the Declaration of Constantine P. Economides filed herewith, and all exhibits attached

thereto, and such other written and oral arguments as may be permitted by the Court.

       This Motion is made on the grounds that consolidation is appropriate under Rule 42

because the above-captioned actions involve common legal and factual questions. In addition,

Movant has timely filed its motion pursuant to the PSLRA and is believed to be the investor with

the largest financial interest in the outcome of the litigation; and Movant meets the requirements

of the PSLRA and Rule 23 in that its claims are typical of the claims of the class, and it will fairly

and adequately represent the interests of the class. Further, Movant’s choice of counsel should be

accepted by this Court because Roche Freedman is a firm with extensive experience and expertise

in securities fraud and other class actions.

       For all of the foregoing reasons, Movant respectfully requests that this Court: (1)

consolidate the above-captioned related actions; (2) appoint Movant to serve as Lead Plaintiff; (3)

approve Movant’s selection of Roche Freedman as Lead Counsel for the Class; and (4) grant such

other and further relief as the Court may deem just and proper.




                                                  2
        Case 1:21-cv-00722-JPO Document 15 Filed 03/29/21 Page 3 of 4




DATED: March 29, 2021              Respectfully Submitted,
                                   ROCHE FREEDMAN LLP
                                   /s/ Constantine P. Economides
                                   Constantine P. Economides
                                   Velvel (Devin) Freedman (pro hac vice
                                   forthcoming)
                                   Ivy T. Ngo (pro hac vice forthcoming)
                                   200 South Biscayne Boulevard
                                   Miami, Florida 33131
                                   Telephone: (305) 971-5943
                                   Email: ceconomides@rcfllp.com
                                   Email: vel@rcfllp.com
                                   Email: ingo@rcfllp.com

                                   Counsel for Lead Plaintiff Movant Vinod Alluri and
                                   Proposed Lead Counsel for the Class

                                   THE SCHALL LAW FIRM
                                   Brian Schall (pro hac vice forthcoming)
                                   1880 Century Park East, Suite 404
                                   Los Angeles, CA 90067
                                   Telephone: (424) 303-1964
                                   Email: brian@schallfirm.com

                                   Additional Counsel for Lead Plaintiff Movant Vinod
                                   Alluri




                                     3
          Case 1:21-cv-00722-JPO Document 15 Filed 03/29/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on March 29, 2021, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to counsel of record.


                                             /s/ Constantine P. Economides
                                             Constantine P. Economides




                                                    4
